DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claim Rejections - 35 USC § 102 – Anticipation 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baig et al. (IS 2011/0027328).
Baig et al. disclose oral care articles that are formulated into porous films, which would meet the term “foam”. The films comprise a polymer including hydroxypropylmethylcellulose, hydroxymethylcellulose, methylcellulose and hydroxypropylcellulose, (paragraph 0027). Surfactants are used in the compositions.  The flexible porous dissolvable solid structure may comprise a plasticizing agent. The plasticizing agent include polyols, such as glycerin and sorbitol (paragraph 0055). Plasticizers also include calcium carbonate and may comprise 0 to 25 wt% (paragraph 0059). Actives include fluoride compounds such as sodium fluoride (paragraph 0074). Metal salts may be added to the compositions and include zinc and stannous salts. Zinc salts include zinc oxide and zinc citrate (paragraph 0081).  Stannous salts include stannous fluoride and stannous chloride (paragraph 0084). The compositions have a dissolution time of about 100 to 1,200 seconds (paragraph 0094). For those products which have a solubility time of less than 15 seconds or greater than 30 minutes, the method can be adjusted accordingly (paragraph 0092).  An example comprise distilled water, glycerin, sodium lauryl sulfate, CELVOL®523 (polyvinyl alcohol), sodium fluoride and saccharin sodium (paragraph 0168). The compositions do not need to comprise a polyphosphate as seen in Example 3 (paragraph 0169). Further there is nothing in the reference that discloses that a polyphosphate must be used with sodium fluoride. 
Baig et al. anticipate the instant claims. 


Claim Rejections - 35 USC § 103 –Obviousness 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1) Claims 1-2, 5 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glenn, JR et al. (US 2012/0053108). 
Glenn, JR. et al. disclose methods and compositions for delivering an active agent. (Abstract). The present invention relates to a method for delivering an active agent, in particular a method for delivering an active agent from a filament and/or a fiber, a nonwoven web made from filaments and/or fibers, a film made from filaments and/or fibers, and/or a film made from a nonwoven web (paragraph 0002). In one embodiment, the filaments and/or fibers and/or nonwoven web of the present invention may be converted into a film and one or more of the active agents may be delivered from the film rather than the filaments and/or fibers and/or nonwoven web upon triggering the release of one or more of the active agents from the film (paragraph 0039). Filament-forming material as used herein means a material, such as a polymer or monomers capable of producing a polymer that exhibits properties suitable for making a filament. Polymers include polyvinyl alcohol (paragraph 0010). In one example, the filament-forming material comprises one or more substituted polymers such as an anionic, cationic, zwitterionic, and/or nonionic polymer. In another example, the polymer may comprise a hydroxyl polymer, such as a polyvinyl alcohol ("PVOH") and/or a polysaccharide, such as starch and/or a starch derivative, such as an ethoxylated starch and/or acid-thinned starch (paragraph 0056). Actives include oral care actives (paragraph 0079). The filament may further comprise a plasticizer, such as glycerin and xylitol (paragraph 0060), and/or pH adjusting agents, such as citric acid (paragraph 0117). Other additives include silica and calcium carbonate (paragraph 0052). Calcium salts may also be added to the filaments ranging from 0.1 to about 2%. A film of the present invention exhibits an average disintegration time per g of sample of less than 120 seconds/gram (s/g) as measured according to the Dissolution Test Method described herein. In another example, a film of the present invention exhibits an average dissolution time per g of sample of less than 950 seconds/gram (s/g) as measured according to the Dissolution Test Method. This method comprises maintaining a water temperature to within 5 degrees, adding the sample to the water and recording the time of dissolution (paragraphs 0493 - 0502). Similar to that as recited by the instant claim 3. The composition do not comprise a polyphosphate meeting less than 1%. 
The prior discloses compositions containing a fibrous unit comprising a polymer, an oral care, and a surfactant. Together these would provide a composition as claimed instantly. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art to have used the above components together in the compositions to their known function and because it is suggested by Glenn, JR et al.
In regard to the surface are and the void space, these components would affect the amount of active present on or in the solid unit dosage form making them result effective variables. 

2) Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glenn, JR et al. (US 2012/0053108) in view of Mao et al. (US 2015/0315350). 
Glenn, JR. et al. are discussed above and differ from the instant claims insofar as it does not disclose void volume. 
Mao et al. disclose dissolvable solid structures formed using certain vinyl acetate-vinyl alcohol copolymers. The copolymer and the porosity of the structure allow for liquid flow during use such that the structure readily dissolves to provide a desired consumer experience. Also described are processes for making open cell foam and fibrous dissolvable solid structures (Abstract). The copolymer comprise polyvinyl alcohol (paragraph 0043). The porosity is also the void volume (paragraph 0017). The percent porosity of the dissolvable solid structure is at least about 25%, in another embodiment at least about 50%, in another embodiment at least about 60%, in another embodiment at least about 70% and in another embodiment at least about 80% (paragraph 0026).  The Specific Surface Area is measured via a gas adsorption technique. Surface Area is a measure of the exposed surface of a solid sample on the molecular scale (paragraph 0166). The Structure can be characterized in one aspect by its Specific Surface Area. In one embodiment, the Structure has a Specific Surface Area of from about 0.03 m2/g to about 0.25 m2/g (paragraph 0029). The compositions comprise surfactants.
It would have been obvious to one of ordinary skill in the art to have made the structures of Glenn Jr. with a void volume of about 15% to 75% and a surface area of at least 150 mm-1 at the time the invention was because the porosity of the structure allow for liquid flow during use such that the structure readily dissolves to provide a desired consumer experience and because this void volume and the surface area are appropriate for dosage forms used in the oral cavity. 


Obvious-Type Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of US Patent 10,932,996.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both sets of claims recite a solid unit dose oral care composition. The instant claims differ from the copending claims insofar as the instant claims are the genus claims. However, the components that may be used in the compositions of the instant claims are further defined in the dependent claims and include the components, fluoride and abrasive, recited in the copending claims. Therefore, the instant claims are obvious over the copending claims.


2) Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US Patent 10,821,056. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both sets of claims recite a solid unit dose oral care composition. The instant claims differ from the copending claims insofar as the instant claims are the genus claims. However, the components that may be used in the compositions of the instant claims are further defined in the dependent claims and include the components, polyvinyl alcohol; abrasives and a sugar alcohol, recited in the copending claims. Therefore, the instant claims are obvious over the copending claims.

3) Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent 10,835,455. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both sets of claims recite a solid unit dose oral care composition. The instant claims differ from the copending claims insofar as the instant claims are the genus claims. However, the components that may be used in the compositions of the instant claims are further defined in the dependent claims and include the components, tin source, recited in the copending claims. Therefore, the instant claims are obvious over the copending claims.


Claims 1-15 are rejected.
No claims allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/           Primary Examiner, Art Unit 1612